Citation Nr: 1110747	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  03-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for postoperative residuals of a right ankle sprain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran had honorable active service from October 1975 to October 1978, with a period of other than honorable active service from October 1978 to November 1984 that was determined to be dishonorable for Department of Veterans Affairs (VA) purposes by a VA Administrative Decision in June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the VA Regional Office (RO) in Indianapolis, Indiana, which granted service connection for postoperative residuals of a right ankle sprain and assigned a 0 percent (noncompensable) disability evaluation effective from July 10, 2002.  That rating decision also denied service connection for postoperative residuals of an ankle fracture.  A subsequent rating decision dated in September 2003 found that there was clear and unmistakable evidence (CUE) in the May 2003 rating decision in establishing an effective date of July 10, 2002, for the grant of service connection and instead granted an earlier effective date of July 1, 2002.

The Veteran testified at an RO hearing in March 2004.  A copy of the hearing transcript has been associated with the claims file.

The Board previously remanded this case in May 2005, February 2006, and December 2009 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.

In his June 2003 notice of disagreement (NOD), the Veteran stated that he was unable to work due to his service-connected disability.  While the issue of entitlement to a TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to a TDIU, and that issue has been added, as listed above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for a TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).


FINDINGS OF FACT

1.  Competent and probative medical evidence demonstrates that the Veteran's current right ankle symptomatology and impairment are not etiologically related to his service-connected postoperative residuals of a right ankle sprain.

2.  The Veteran does not meet the schedular criteria for TDIU, and the competent and credible evidence of record indicates the Veteran's service-connected disability does not prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for postoperative residuals of a right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2001 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the Veteran's June 2003 notice of disagreement (NOD), he took issue with the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a December 2004 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

With respect to the issue of TDIU, the Veteran raised this claim in his June 2003 NOD.  No formal notice was sent to the Veteran regarding this issue.  Although VA did not completely satisfy the requirements of the VCAA, the Board observes for the record that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was previously presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  The Secretary had the burden to show that this error was not prejudicial to an appellant.  Id., at 889.  Lack of prejudicial harm could be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  Id., at 887.  However, the United States Supreme Court recently held this framework to be inconsistent with the statutory requirement that the U.S. Court of Appeals for Veterans Claims (Court) take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In reversing the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit), the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

To the extent that such deficiency exists here, the Board notes that the Veteran demonstrated actual knowledge of the criteria to substantiate his claim by offering testimony at a hearing before the RO, and submitting statements to the April 2010 VA examiner in this case, which directly addressed the effect of his service-connected disabilities on his capacity to work.

The Veteran's service treatment records, private treatment records, VA treatment records, VA authorized examination reports, RO hearing transcript, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's right ankle disorder and assessing unemployability due to service-connected conditions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Evidence

Service treatment records reflect that the Veteran sustained an inversion injury to his right ankle in February 1977.  He was diagnosed with chronic right tibial-talar instability secondary to recurrent ankle inversion injuries.  He underwent a modified Evan's procedure on his right ankle in July 1978.  Postoperative convalescence was unremarkable and the Veteran was returned to fully duty in August 1978.

VA treatment records dated February 2001 indicate the Veteran had no significant musculoskeletal abnormalities or problems with his extremities.  He reported being physically active during the day.

The Veteran was involved in a motor vehicle accident in February 2002.  He had a right distal tibia fracture, a distal segmental fibula fracture, and a peroneal nerve injury.  He underwent an open reduction and internal fixation to repair his fractures.

Private records dated March 2002 reflect that the Veteran had been ambulating with crutches.  The Veteran expressed concern that he could not dorsiflex his foot.  On examination, the Veteran had about 20 degrees of plantar flexion.  He could not dorsiflex his foot either passively or actively.  There was some mild numbness in the dorsolateral aspect of the foot.  There was tenderness along the medial and lateral ankle.

Private records dated October 2002 indicate the fracture from the accident had healed, but the Veteran had posttraumatic palsy of the peroneal nerve.  He had some chronic pain, but his biggest complaint was a persistent lack of active dorsiflexion in the ankle.  On examination, there was no obvious deformity or swelling of the right ankle.  Passive dorsiflexion was 2 degrees.  There was no active dorsiflexion.  Plantar flexion was about 45 degrees.  Passive eversion and inversion were limited by 50 percent secondary to posttraumatic stiffness of the hind foot.  There was decreased pinprick sensation over the dorsum of the foot and anterior ankle.  There was minimal extension of the toes.  X-rays indicated a healed proximal fibula fracture, which the treating physician presumed to be the cause of the Veteran's peroneal nerve palsy.

Private records dated December 2002 reflect poor sensation in the dorsum of the foot.  The Veteran had plantar sensation and planter flexion.  Inversion and eversion were limited by 50 percent.  Passive dorsiflexion was 15 degrees.  The Veteran wore a brace on his right foot.

In March 2003, the Veteran had plates and screws removed from his lower extremity, and underwent a heel cord lengthening and posterial tibial transfer.  The postoperative diagnosis was right foot drop secondary to peroneal palsy with previous right ankle fracture.

The Veteran was afforded a VA examination in April 2003.  His right ankle was in a cast.  He reported having pain in his ankle rated as 4/10 in severity.  About 3 times per week, pain increased to as high as 7/10 in severity.  He also had stiffness, swelling, and instability in his ankle, and had a "dropped foot."  He denied any heat, redness, or locking.

The Veteran submitted a June 2003 letter from one of his treating physicians, who stated that it was his opinion that the Veteran's current problems were directly related to old fractures and surgery performed in service years ago.

The Veteran also submitted his own statement in June 2003.  He stated that he had experienced instability and recurrent sprains in his ankle over the years.  He dealt with these difficulties himself, rather than seeking medical attention.

Private records dated August 2003 include a diagnosis of drop foot secondary to initial injury in 1978 and reinjury in February 2002.

A follow-up visit in November 2003 reflects that the Veteran was able to ambulate well without a brace.  He had about 10 degrees of dorsiflexion and 10 degrees of plantar flexion.  He was advised to continue use of a support stocking to prevent edema in the leg.

The Veteran testified at an RO hearing in March 2004.  He stated that he experienced swelling, limited motion, and instability in his ankle.  He had constant pain and ambulated with a limp.  His pain worsened with use of his foot.  His foot was in a constant droop, and he could not move his toes at all.  Lateral motion was quite limited.  He experienced falls as a result of his condition.  He could walk about two blocks before needing to stop.  He was unable to jog or run, and could not participate in any sports.  He had a brace that he wore in certain situations.  He was being treated with Naproxen and Celebrex.  Prior to his fracture in 2002, he experienced an occasional sprain.  After his accident, however, he experienced much more severe symptoms, and was told by his doctor that his ankle was not as strong due to his surgery in service.  He testified that he had not worked since February 2002.  He had previously worked as a drywall hanger and finisher.

The Veteran was afforded an additional VA examination in April 2010.  The examiner reviewed the claims file, and noted the Veteran's injury and surgery in service.  He also noted the Veteran's fracture from a motor vehicle accident in 2002, and subsequent treatment and surgeries.  On examination, the Veteran had 0 degrees of dorsiflexion and plantar flexion.  The examiner indicated that ankylosis was present, fixated in 0 degrees of dorsiflexion and plantar flexion.  The Veteran had worked as a drywall contractor, but was currently unemployed.  He had been unemployed for less than one year, and indicated that he was not working due to his knee and ankle conditions.

The examiner was asked to provide an opinion specifying what symptomatology was due solely to the service-connected postoperative residuals of right ankle sprain as opposed to nonservice-connected disabilities, particularly the residuals of the February 2002 injury.  The examiner concluded that the Veteran's service-connected disability did not cause his current symptoms.  Several days after his surgery in service, the Veteran was returned to full duty, and he denied any medical care for his ankle between 1978 and 2002.  A February 2001 treatment record noted that the Veteran had no complaints regarding his right ankle, and the treating physician documented a normal extremity and musculoskeletal examination.  The Veteran then sustained a distal leg and ankle fracture in his February 2002 accident.  The injury was complicated by a posttraumatic peroneal nerve injury and right foot drop.  He underwent removal of hardware, heel lengthening, and tibial tendon transfer in March 2003.  This surgery was complicated by a loss of range of motion of the ankle.  Therefore, the Veteran's current symptomatology was caused by his nonservice-connected residuals of a right ankle fracture sustained in February 2002.

C.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Plate II of 38 C.F.R. § 4.71a reflects that normal ankle dorsiflexion is from 0 to 20 degrees, while normal plantar flexion is from 0 to 45 degrees.

The Veteran is currently assigned a noncompensable disability evaluation under Diagnostic Code 5271, which states that a 10 percent evaluation is warranted for moderate limitation of motion of the ankle, whereas a 20 percent evaluation is in order for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The rating criteria do not define "moderate" or "marked."  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).

Diagnostic Code 5270, for ankylosis of the ankle, assigns a 20 percent evaluation for ankylosis in plantar flexion, at less than 20 degrees; and a 30 percent evaluation for ankylosis in plantar flexion between 30 and 40 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Pertinent law provides that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The use of manifestations not resulting from service-connected disease or injury is to be avoided.  38 C.F.R. § 4.14.

Based on the evidence of record, the Board finds that a compensable rating for postoperative residuals of a right ankle sprain is not warranted.  As noted above, effects of nonservice-connected disabilities are not to be used in evaluating a service-connected disability.  Here, the Veteran is service-connected for postoperative residuals of a right ankle sprain, and was denied service connection for postoperative residuals of an ankle fracture.

The Board notes that there are several opinions which address the relationship among the Veteran's service-connected disability, nonservice-connected disability, and symptomatology.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The Veteran submitted a June 2003 letter from one of his treating physicians, who stated that it was his opinion that the Veteran's current problems were directly related to old fractures and surgery performed in service years ago.  Private records dated August 2003 include a diagnosis of drop foot secondary to initial injury in 1978 and reinjury in February 2002.  The probative value of these records in assessing the relationship between the Veteran's right ankle sprain and right ankle fracture is limited, as no rationale or explanation is offered in support of the opinion or diagnosis.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).

In contrast, the April 2010 VA examiner concluded that the Veteran's current symptoms were not related to his injury in service.  He noted that the Veteran returned to duty following his surgery in 1978, and denied any additional medical treatment between service and 2002.  Moreover, as late as 2001, the Veteran denied any significant impairment with his ankle, and examination revealed no abnormality with the extremities or musculoskeletal system.  However, subsequent to his February 2002 injury and resulting surgeries, the Veteran experienced posttraumatic peroneal nerve injury and right foot drop.  Therefore, his current impairment was the result of his 2002 ankle fracture.

The Board concludes the April 2010 opinion of the VA examiner to be of greater probative value in addressing the relationship among the Veteran's service-connected disability, nonservice-connected disability, and current symptoms.  Therefore, the Board finds that the Veteran's current symptoms are not attributable to his service-connected residuals of a right ankle sprain and cannot form the basis for a higher disability rating.

The Board has considered the Veteran's own statements made in support of his claim.  The Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki,  312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, while the Veteran has asserted that his current symptoms are, at least in part, the result of his ankle injury and treatment in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between current symptoms and the Veteran's service-connected disability.

The remaining evidence of record does not establish symptoms that are attributable to the Veteran's service-connected disability and would warrant a compensable disability rating.  Therefore, a compensable rating is denied.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the service-connected residuals of a right ankle sprain with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for his disability.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

D.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established for postoperative residuals of a right ankle sprain, rated as 0 percent disabling.  Therefore, the Veteran does not meet the schedular requirement for a TDIU.

The Board notes that although the Veteran's service-connected disability does not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), his claim will nonetheless be evaluated to determine whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  See 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for postoperative residuals of a right ankle sprain.  However, as discussed previously, the overall weight of the medical evidence is against a finding that his current right ankle and right foot symptoms are the result of his service-connected disability.  Rather, they are related to his nonservice-connected residuals of a right ankle fracture, which occurred after service in 2002.   While the Veteran has submitted statements and testimony regarding his inability to work, the most probative evidence of record does not demonstrate that this inability is due to symptoms attributable to his service-connected condition.  

Moreover, the Board finds that the record does not present any unusual factors that might serve as a predicate for a finding of unemployability.  The Veteran's service-connected disability has not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the medical evidence of record reflect that his service-connected condition would render him individually unable to follow any substantially gainful occupation.
	
Therefore, the Board finds that the Veteran's service-connected disability alone does not preclude him from engaging in substantially-gainful employment.


ORDER

A compensable rating for postoperative residuals of a right ankle sprain is denied.

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


